Citation Nr: 1543997	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-39 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an effective date prior to September 15, 2009, for a rating of 20 percent for diabetes mellitus associated with herbicide exposure.

2. Entitlement to a compensable initial disability rating for erectile dysfunction.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  This included active duty in Vietnam from December 1965 to December 1966, for which he received the Purple Heart.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for diabetes mellitus associated with herbicide exposure with an evaluation of 20 percent, effective September 15, 2009; granted service connection for erectile dysfunction with an evaluation of 0 percent, effective January 8, 2010; and granted entitlement to special monthly compensation (SMC) based on loss of use of creative organ from January 8, 2010.


FINDINGS OF FACT

1. On September 15, 2009, the Veteran filed a claim for service connection for diabetes mellitus associated with herbicide exposure, which was filed after his diagnosis of such.

2. The Veteran has no deformity of the penis.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an effective date prior to September 15, 2009, for the award of service connection for diabetes mellitus associated with herbicide exposure have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

2. The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.20, 4.27, 4.31, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard September 2009 letter satisfied the duty to notify provisions.  The appeal arises from a disagreement with the initially assigned effective date and the initially assigned rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's service treatment records, VA treatment records, private treatment records, and VA examination reports have been obtained.  Thus, VA's duty to assist has been met.

II. Earlier Effective Date for Diabetes Mellitus

The Veteran disagrees with a February 9, 2010, rating decision, which assigned an effective of September 15, 2009, in conjunction with the award of presumptive service connection for diabetes mellitus associated with herbicide exposure.  Specifically, the Veteran asserts that he should be awarded service connection for his diabetes mellitus from the date of diagnosis, which was January 5, 2005.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The effective date of an original award of presumptive service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  Where the requirements for service connection are met during service, the effective date will be the day following separation from service if there was continuous active service following the period of service on which the presumption is based and a claim is received within 1 year after separation from active duty.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(ii).  

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

The Veteran served on active duty from May 1965 to May 1967.  He submitted his claim for service connection for diabetes mellitus on September 15, 2009.  The February 2010 rating decision granted service connection for diabetes mellitus and determined the effective date to be the date of the claim.

While the Veteran asserts that the effective date should be the date of diagnosis, January 5, 2005, the Board finds that September 15, 2009, is the earliest possible effective date for the Veteran's service connection claim for diabetes mellitus.  The Veteran's September 2009 claim for diabetes mellitus is the earliest correspondence that meets the criteria for a claim for service connection for diabetes mellitus.  This was received more than one year after separation from service.  As such, the effective date is either the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(ii).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an effective date prior to September 15, 2009, for the grant of service connection for diabetes mellitus.


III. Higher Evaluation for Erectile Dysfunction

The Veteran appeals the grant of entitlement to service connection for erectile dysfunction at a noncompensable disability rating, effective January 8, 2010 (date of VA examination).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's erectile dysfunction is rated under Diagnostic Code (DC) 7522, and is thus rated by analogy under the criteria for deformity of the penis.  See 38 C.F.R. §§ 4.20, 4.27.  Under DC 7522, deformity of the penis with loss of erectile power warrants a 20 percent rating.  In every instance where the Rating Schedule does not provide a percentage evaluation for a diagnostic code, a zero percent evaluation is assigned when the requirements for a compensable rating of a diagnostic code are not shown.  38 C.F.R. §  4.31.

A note to DC 7522 indicates that entitlement to SMC under 38 C.F.R. § 3.350 (2015) should be reviewed.  38 C.F.R. § 4.115b, DC 7522.  In this regard, the Veteran has received SMC based on loss of use of a creative organ pursuant to 38 C.F.R. § 3.350(a).

The Veteran claimed in his Notice of Disagreement that his erectile dysfunction has left him unable to keep an erection even while medicated, which has caused anxiety and pain and suffering in his marriage.

However, the Board finds that a compensable rating for the Veteran's erectile dysfunction is not warranted.  While the record reflects erectile dysfunction, the weight of the evidence reflects no deformity of the penis.

At a January 2010 VA examination for diabetes mellitus, the Veteran reported that he has been impotent for the past six years.  He stated that he cannot achieve and maintain an erection and that treatment has not helped his sexual functioning.  The examiner conducted a physical examination of the Veteran, including of the male genitals and found that an examination of the penis revealed normal findings.

Thus, the objective medical evidence reflects no deformity of the penis.  While the Veteran has asserted such deformity, he has presented no medical evidence or other objective, competent evidence of penile deformity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the January 2010 VA examiner explicitly stated that objective examination of the penis revealed normal findings.

As the objective medical evidence, which is the most probative evidence in this case as to whether the Veteran has any actual deformity of the penis, reveals that he does not have any, a compensable rating under DC 7522 is not warranted.

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's erectile dysfunction, but finds that no other diagnostic code provides a basis for a higher rating.  A compensable rating is assignable for atrophy of both testes (see 38 C.F.R. § 4.115b, DC 7523).  Although the January 2010 VA examiner noted that examination of the testicles revealed that the left testicle was smaller than the right, the Veteran stated that this condition has existed since surgery on that testicle when he was an infant.  The Veteran does not appear to be alleging any aggravation of such condition by military service.  Furthermore, even if service connection for the atrophy of one testis is granted, it is not compensable unless there is complete atrophy of both testes.

Finally, the Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b).  However, the assigned ratings are adequate, as the Veteran's symptomatology is adequately contemplated in the applicable rating criteria.  As noted above, the Veteran receives SMC for loss of a creative organ for his erectile dysfunction under the appropriate provisions, and has no penile deformity.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In view of the circumstances as a whole, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and referral for extraschedular consideration is not warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, a compensable rating for erectile dysfunction is not warranted, and there is no basis for staged rating pursuant to Hart.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

An effective date prior to September 15, 2009, for the award of service connection for diabetes mellitus associated with herbicide exposure is denied.

A compensable rating for erectile dysfunction is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


